Citation Nr: 1414589	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  12-30 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to June 1954 and February 1959 to July 1959.  He also had service in the National Guard from July 1947 to November 1984, with various periods of active duty for training (ADT) and inactive duty for training (IADT).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The RO deferred decision on the issue of spousal aid and attendance pending the outcome of this appeal.  (See December 2013 Supplemental Statement of the Case).  Additionally, in a January 2014 Informal Hearing Presentation, the Veteran's representative raised the claim of erectile dysfunction as secondary to prostate cancer.  This matter has not been adjudicated by the RO as the Agency of Original Jurisdiction.  Accordingly, this issue as well as the deferred issue of spousal aid are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In 1994, the Veteran was diagnosed with prostate cancer and resolved after treatment.  The prostate cancer reoccurred in 2004 and metastasized to his thoracic spine in 2013. 

2.  The evidence is in relative equipoise that the Veteran was exposed to Agent Orange during National Guard training exercises at Fort Chaffee, Arkansas, a recognized location outside of Vietnam and Korea DMZ where herbicides were tested and stored.   

3.  Resolving doubt in favor of the Veteran, the Veteran's prostate cancer is presumed to have been incurred in service as a result of Agent Orange exposure; that presumption is not adequately rebutted.


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in service as a result of Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection on Direct and Presumptive Bases

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease or due to herbicide (Agent Orange) exposure, or on a secondary basis.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a qualifying condition is noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent, to include Agent Orange, during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for several disorders, including prostate cancer, if manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

Agent Orange is presumed when a Veteran served in Vietnam anytime between January 9, 1962 and May 7, 1975 or in certain units that served in or near Korean demilitarized zone (DMZ) anytime between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307.  However, veterans may still be found to have been directly exposed to Agent Orange or other herbicides if the veteran served in a location where herbicides were tested and stored. 

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Qualifying Military Service

Active military service includes active duty, any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316 , 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4). 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110.  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Analysis

The record documents the existence of the Veteran's prostate cancer, first diagnosed from a bone scan in 1994.  Most recently, in 2013, the cancer has metastasized to the Veteran's thoracic spine.  The Board notes that malignant neoplasms of the genitourinary system, which includes the prostate, warrants a 100 percent rating.  See 38 C.F.R. § 4115b, Diagnostic Code 7528.

Service records show that the Veteran did not serve in Vietnam or Korea DMZ; and the Veteran does not assert that he did;  therefore, he is not presumed to have been exposed to herbicide agents pursuant to 38 U.S.C.A. § 1116 ; 38 C.F.R. 
§ 3.307(a)(6)(iii).  In the alternative, the Veteran alleges that his prostate cancer is the result of direct herbicide exposure while on active duty in the National Guard during a 17-day full-time training period in April 1967 and June 1967 at Fort Chaffee, Arkansas.  The Board finds the evidence in relative equipoise that he was exposed to herbicides, namely Agent Orange, during his full-time training duty at Fort Chaffee.  

Herbicides, including Agent Orange, were tested at Fort Chaffee.  Information provided by the Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam revealed that Fort Chaffee, Arkansas was a testing site for herbicides including Agent Orange from December 1966 through October 1967.  During this period the United States Department of Agriculture and the University of Hawaii in coordination with personnel from Fort Derrick's Plant Science Lab conducted comprehensive short-term evaluations on field tests and formulations by the chemical industry.

The Veteran was stationed at Fort Chaffee during herbicide testing.  The Veteran provided proof of his training attendance with a copy of an April 1967 special orders for "Full Time Training Duty" at Ft. Chaffee, Arkansas indicating paid training for two days in April 1967.  The Veteran also submitted his Army National Guard Retirement Credits Record showing additional full time training duty from June 10, 1967 to June 24, 1967.  

In September 2010, the VA requested additional information from the Joint Services Records Research Center (JSRRC) to corroborate the Veteran's herbicide (Agent Orange) exposure while at Fort Chaffee, but found none.  In the JSRRC's May 2013 response, it found that herbicide testing was performed at Fort Chaffee during the period at issue, but was unable to document that the Veteran or any of his unit members were at or near the test site due to its inability to locate his unit's records from 1967.  

The absence of evidence either confirming or disputing the Veteran's direct exposure to Agent Orange cannot, standing alone, serve as the basis for a negative finding regarding herbicide exposure, but must be weighed against other evidence of record including the Veteran's lay statements and the objective record.  

The situation here seems analogous to that in the case of Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In that case, the Court found that the Board had erred, in the context of a claim for service connection for posttraumatic stress disorder, by requiring corroboration of the claimant's actual physical proximity to (or firsthand experience with) and personal participation in the claimed rocket attacks in Vietnam.  The Court concluded corroboration of every detail of a claimed stressor, including the claimant's personal participation, is not required; rather, a claimant only needs to offer independent evidence of the event that is sufficient to imply his or her personal exposure. 

The Veteran has presented credible statements of being sprayed overhead while stationed at Fort Chaffee. The record is unclear as to whether the Veteran had actual knowledge that herbicides and/or Agent Orange were being sprayed on or near the base.  Notwithstanding this actual knowledge, the objective evidence of record placing the Veteran at Fort Chaffee during testing is corroborated by the DoD indicating that the Veteran had a direct opportunity to be exposed to herbicides.  

With the record as a whole at least in relative equipoise as to the occurrence of in-service herbicide/Agent Orange exposure, the Board resolves any doubt in favor of the Veteran that the claimed exposure occurred and, thus, his prostate cancer is presumed to be related.  Given that such presumption is not adequately rebutted by evidence to the contrary, service connection for prostate cancer due to herbicide (Agent Orange) exposure is granted.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

As a full grant of the Veteran's claim, the Board finds a detailed discussion of VA's various duties to notify and assist is unnecessary.  Any potential failure of VA in fulfilling these duties is a result of harmless error.


ORDER

Service connection for prostate cancer due to herbicide (Agent Orange) exposure is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


